DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment filed 9/27/2022.  Claims 1-8, 10-14 and 16-22 are pending and are under examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-8, 10 and 12-14, 16-19 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2021/0013873).

Regarding claims 1, 12 and 16, Chen et al.’s figure 8 shows an integrated circuit comprising: an upper threshold circuit (131; figure 5A) electrically connected to a first power domain (VDDH, VDDL) configured to set a logic level of a first enabling signal (INH) based on comparing an input voltage signal (SIN) with an upper threshold voltage ; a first switch (MP1) electrically connected between an upper supply voltage (VDDH) and a buffer output node (INB1), wherein the first switch (MP1) is configured to be controlled by the first enabling signal (INH); a lower threshold circuit (132; figure 5) electrically connected to a second power domain (Vss, VDDM) configured to set a logic level of a second enabling signal (INL) based on comparing the input voltage signal (SIN) with a lower threshold voltage ; a second switch (MN1) electrically connected between the buffer output node (INB1) and the lower supply voltage (vss), wherein the second switch (MN1) is configured to be controlled by the second enabling signal (INL); and a control circuit (141, 142, 133, 134, 120, 150) configured to change an output voltage signal (SOUT) from a first voltage level (logic low) to a second voltage level (logic high) when the logic level of the first enabling signal (INH) and the logic level of the second enabling signal (INL) are changed consecutively as called for in claims 1, 12 and 16.

Regarding claims 2 and 13, Chen et al.’s figure 8 shows the control circuit (141, 142, 133, 134, 120, 150) is configured to inherently change the output voltage signal (SOUT) from the first voltage level (logic low) to the second voltage level (logic high) if the first enabling signal (INH) changes a logic level after the second enabling signal (INL) changes a logic level.

Regarding claims 3 and 14, Chen et al.’s figure 8 shows the control circuit (141, 142, 133, 134, 120, 150) is configured to inherently change the output voltage signal (SOUT) from the second voltage level (logic high) to the first voltage level (logic low) if the first enabling signal (INH) changes a logic level before the second enabling signal (INL) changes a logic level.
Regarding claim 4, Chen et al.’s figure 8 shows the first voltage level (logic low) is equal to a lower supply voltage (Vss) ; and the second voltage level (logic high) is equal to an upper supply voltage (VDDH).
Regarding claims 5 and 18, Chen et al.’s figure 8 shows the upper threshold circuit (131) is configured to be powered by an upper supply voltage (VDDH; figure 5) and an intermediate lower supply voltage (VDDL; figure 5).
Regarding claims 6 and 19, Chen et al.’s figure 8 shows the lower threshold circuit (132) is configured to be powered by an intermediate upper supply voltage (VDDM, figure 5) and a lower supply voltage (Vss).
Regarding claim 7, Chen et al.’s figure 8 shows the upper threshold circuit (131) comprises: a high-side tracker (MP5) configured to receive the input voltage signal (SIN); and an upper threshold detector (MP4) configured to receive a tracking-up signal from the high-side tracker.
Regarding claim 8, Chen et al.’s figure 8 shows the lower threshold circuit (132) comprises: a low-side tracker (MN4) configured to receive the input voltage signal (SIN); and a lower threshold detector (MN3) configured to receive a tracking-down signal from the low-side tracker.
Regarding claims 10 and 21, Chen et al.’s figure 5 shows the control circuit (141, 142, 133, 134, 120, 150)  further comprises a regenerative circuit  (transistors MP6, MP7, MN5, MN6, 133, 134, 120, 150) electrically coupled to the buffer output node (INB1).
Regarding claim 12, the methods steps are seen to be present in the circuit arrangement of Chen et al. reference.
Regarding claim 17, Chen et al.’s figure 8 shows a regenerative circuit (141, 142, 133, 134, 120, 150) electrically coupled to the buffer output node (INB1) and configured to maintain an output voltage signal at the buffer output node when the first switch (MP1) is at a disconnected state and the second switch (MN1) is at a disconnected state.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2021/0013873) in view of Deng (US 2010/0301900).
Regarding claims 11, 20 and 22,  Chen et al.’s figure 8 shows an integrated circuit comprising all the aspects of the present invention as noted except for a level shifter coupled to the output of the control circuit as called for in claim 16.
Deng reference teaches that level shifter is a well-known interface circuit between two power domains (paragraphs 0003-0004).  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to include a level shifter in Chen et al.’s circuit arrangement to provide an interface between two power domains as taught by Deng reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        10/30/2022